' Opinion by
Handley, J.
In this case it is agreed between the auditor and the exceptants that the fund in court, for distribution, amounted to $11,757.68, and, that the auditor charged a fee amounting to $801) and that it the court should be of the opinion that the charge of $800 is in excess, then, after allowing the $50 already paid, the balance of said $300 to be appropriated as agreed and the ex-> ceptions dismissed. To a member of the Bar, the appointment of an auditor, ia treated as an estate in expectancy. Hence when such an estate is created or the office is tilled the amount of time devoted to the duties pertaining thereto is not. in' question. If the auditor in this ease did exact justice between the several creditors contending for the fund in court, and such must be the case because we understand there are no exceptions filed, then the amount charged is low indeed. We are at a loss to know why an auditor would distribute this large sum of money and only charge the sum of $300,00, when he should have charged $500.00. We are under the impression that the learned auditor must have had some strange scene come up before him, about the time he fixed this beggarly compensation for his work. Perhaps he acted upon .the principle that “poor and content is rich, and rich enough;” notwithstanding, ora et labora, is not the maxim acted upon by many of the members of the bar. The amount charged by the auditor allowed, exceptions dismissed, and the report confirmed.